Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1)-(a)(2) as being anticipated by GUILLORN (Pub. No.: US 2018/0006159) filed in the IDS on 03/04/2019.
Re claim 1, GUILLORN, Figs. 1-15 teaches a method of forming a semiconductor device, the method comprising: 
performing fabrication operations to form a field effect transistor (FET) device on a substrate, wherein the fabrication operations include: 
203, Fig. 7A, ¶ [0097]) over the substrate; 
forming a bottom conductive layer (222, Figs. 8A-8B, [0099]) of a wrap-around source or drain (S/D) contact over the substrate; and

    PNG
    media_image1.png
    862
    1085
    media_image1.png
    Greyscale

forming a S/D region ([242/222], FIG. 15A, [0039]) over the bottom conductive layer (222) and adjacent to the channel region; 
wherein the S/D region is communicatively coupled to the channel region (203) and the bottom conductive layer (222).
Re claim 2, GUILLORN, Figs. 1-15 teaches the method of claim 1, wherein the S/D region [242/222] is formed subsequently to forming the bottom conductive layer (222).
Re claim 3, GUILLORN, Figs. 1-15 teaches the method of claim 1 further comprising: 
forming a top S/D contact region of the wrap-around S/D contact (238) over the S/D region [242/222]; and 
communicatively coupling the top S/D contact region (238) to the bottom conductive layer (222).
Re claim 4, GUILLORN, Figs. 1-15 teaches the method of claim 3 further comprising: 
forming the bottom conductive layer (222) from a first conductive material using a first set of fabrication operations (epitaxial); and 
forming the top S/D contact region (242) from a second conductive material (metal silicide, [0122]) using a second set of fabrication operations; 
wherein the first conductive material (silicon) is different than the second conductive material (metal silicide); and 
wherein the first set of fabrication operations (epitaxial) is different than the second set of fabrication operations (metal react with silicon to form metal silicide).
Re claim 5, GUILLORN, Fig. 15A [as shown above] teaches the method of claim 3, wherein a surface area of an interface between the wrap-around S/D contact and the S/D region comprises: 
a first surface area of an interface between the S/D region and a first portion of a top surface of the bottom conductive layer (interface area on the right hand side between 242 and 222); and 
a second surface area of an interface between the S/D contact and the top S/D contact region (interface area between 238 and 242).
Re claim 6, GUILLORN, Figs. 8A-8B teaches the method of claim 3, wherein the S/D region is communicatively coupled to the bottom conductive layer (222) through a first region (region of 242) of the top surface of the bottom conductive layer.
Re claim 7, GUILLORN, Figs. 8A-8B teaches the method of claim 6, wherein the top S/D contact region is communicatively coupled to the bottom conductive layer (222) through a second region (238) of the top surface of the bottom conductive layer.
Re claim 8, GUILLORN, Figs. 8A-8B teaches the method of claim 7, wherein the bottom conductive layer (222) comprises a substantially non-uniform height dimension (along the U-shape, Fig. 15A [as shown above]).
Re claim 9, GUILLORN, Figs. 8A-8B teaches the method of claim 1, wherein: the top S/D contact region comprises: 
a contact liner (242); 
a barrier liner (238); and 
a conductive metal (240).
Re claim 10, GUILLORN, Figs. 8A-8B teaches the method of claim 1, wherein the channel region comprises a channel stack comprising stacked and spaced apart channel nanosheets (203, Fig. 7A, ¶ [0097]);
the S/D region (([242/222], Fig. 15A) is communicatively coupled to the channel region through end regions of the stacked and spaced apart channel nanosheets (203); and 
forming the S/D region comprises epitaxially growing the S/D region from the end regions (right/left bottom ends of 203, Fig. 7A) of the stacked and spaced apart channel nanosheets such that the S/D region extends over and is communicatively coupled to the bottom conductive layer (222).
Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (Patent No.: US 10388569).
Re claim 1, Cheng, one embodiment, FIGS. 13A-13B teaches a method of forming a semiconductor device, the method comprising: 
performing fabrication operations to form a field effect transistor (FET) device (see ABSTRACT) on a substrate, wherein the fabrication operations include: 
forming a channel region (30) over the substrate; 
forming a bottom conductive layer (38, col. 7, lines 55-60) of a wrap-around source or drain (S/D) contact over the substrate (12); and 
forming a S/D region (50, col. 7, lines 60-65) over the bottom conductive layer (38) and adjacent to the channel region (30);
wherein the S/D region (50) is communicatively coupled to the channel region (30) and the bottom conductive layer (38).
Re claim 2, Cheng, one embodiment, FIGS. 13A-13B teaches the method of claim 1, wherein the S/D region (50) is formed subsequently to forming the bottom conductive layer (38, FIG. 8A → 9A).
Re claim 3, Cheng, one embodiment, FIGS. 13A-13B teaches the method of claim 1 further comprising: 
forming a top S/D contact region of the wrap-around S/D contact (58) over the S/D region (50); and 
communicatively coupling (electrically coupling) the top S/D contact region (58) to the bottom conductive layer (38).
Re claim 4, Cheng, one embodiment, FIGS. 13A-13B teaches the method of claim 3 further comprising: 
forming the bottom conductive layer from a first conductive material (material of layer 38) using a first set of fabrication operations; and 
forming the S/D contact from a second conductive material (material of layer 58) using a second set of fabrication operations; 
wherein the first conductive material (38) is different than the second conductive material (58); and 
wherein the first set of fabrication operations (method of depositing layer 38 at one instant time) is different than the second set of fabrication operations (method of depositing layer 38 at another instant time).
Re claim 5, Cheng, one embodiment, FIGS. 13A-13B teaches the method of claim 3, wherein a surface area of an interface between the wrap-around S/D contact and the S/D region comprises: 
a first surface area of an interface between the S/D region and a first portion of a top surface of the bottom conductive layer (interface area between 50 and 38); and 
a second surface area of an interface between the S/D contact and the S/D region (interface area between 58 and 50).
Re claim 6, Cheng, one embodiment, FIGS. 13A-13B teaches the method of claim 3, wherein the S/D region (middle portion of 50) is communicatively coupled to the bottom conductive layer (38) through a first region (interface area on the right hand side between 50 and 38) of the top surface of the bottom conductive layer.
Re claim 7, Cheng, one embodiment, FIGS. 13A-13B teaches the method of claim 6, wherein the top S/D contact region is communicatively coupled to the bottom conductive layer through a second region (interface area on the left hand side between 50 and 38) of the top surface of the bottom conductive layer.
Re claim 8, Cheng, one embodiment, FIGS. 7A-7B teaches the method of claim 7, wherein the bottom conductive layer comprises a substantially non-uniform height dimension (38).
Re claim 10, Cheng, one embodiment, FIGS. 13A-13B teaches the method of claim 1, wherein the channel region comprises a channel stack comprising stacked and spaced apart channel nanosheets (30);
the S/D region (50) is communicatively coupled (electrically) to the channel region (30) through end regions of the stacked and spaced apart channel nanosheets (30); and 
forming the S/D region comprises epitaxially growing the S/D region (50) from the end regions of the stacked (left/right end regions of the top stack layer 30) and spaced apart channel nanosheets such that the S/D region extends over and is communicatively coupled to the bottom conductive layer (38).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over GUILLORN.
Re claim 11, GUILLORN, Fig. 15A teaches the method of claim 1, wherein forming the bottom conductive layer (222) comprises depositing a conductive layer over the substrate (202) such that a top surface of the bottom conductive layer comprises substantially non-planar top surface regions that are substantially non-planar (because of the U-Shape [Snon-planarS], Fig. 15A [as shown above]).
In re claim 11, GUILLORN fails to teach a conductive layer comprises depositing a conductive metal. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to select the bottom conductive layer comprises depositing a conductive metal because metal material are well known for connectivity since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re claim 12, GUILLORN, Figs. 8A/15A teaches the method of claim 11, wherein 
forming the S/D region [242/222] comprises forming the S/D region over a portion of the substantially non-planar top surface regions of the bottom conductive layer (u-shaped of layer 222) and adjacent to the channel region (203 of Fig. 7A); and 
the S/D region [242/222] comprises a substantially non-planar bottom surface and is communicatively coupled to the bottom conductive layer (222) through the substantially non-planar bottom surface of the S/D region and the portion of the substantially non-planar top surface regions of the bottom conductive layer.
Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng.
Re claim 11, Cheng, one embodiment, FIGS. 13A-13B teaches the method of claim 1, wherein forming the bottom conductive layer (38) comprises depositing a conductive layer over the substrate (12) such that a top surface of the bottom conductive layer comprises substantially non-planar top surface regions that are substantially non-planar
Cheng, one embodiment, FIGS. 13A-13B fails to teach wherein forming the bottom conductive layer comprises depositing a conductive metal over the substrate such that a top surface of the bottom conductive layer is substantially non-planar.
Cheng, another embodiment, FIGS. 7A-7B teaches wherein forming the bottom conductive layer (col. 6, lines 6-19) comprises depositing a conductive material over the substrate (12) such that a top surface of the bottom conductive layer is substantially non-planar (had a V-shape).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the manufacturing process as taught by Cheng, BACKGROUND. 
In re claim 11, Cheng fails to teach a conductive layer comprises depositing a conductive metal. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to select the bottom conductive layer comprises depositing a conductive metal because metal material are well known for connectivity since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re claim 12, Cheng, one embodiment, FIGS. 13A-13B teaches the method of claim 11, wherein: 
forming the S/D region (50) comprises forming the S/D region over a portion of the substantially non-planar top surface regions of the bottom conductive layer (and adjacent to the channel region; and 
the S/D region comprises a substantially non-planar bottom surface (38 of FIG. 7A) and is communicatively coupled to the bottom conductive layer through the substantially non-planar bottom surface of the S/D region and the portion of the substantially non-planar top surface regions of the bottom conductive layer.
Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. Please see the rejections and explanation as listed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894